Citation Nr: 0310619	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-46 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlment to service connection for residuals of spinal 
damage, secondary to a service-connected laceration of the 
ulnar nerve at the right wrist.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disorders of the neck and upper back.

3.  Entitlement to an increased rating for residuals of a 
laceration of the ulnar nerve at the right wrist, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.  


REMAND

It is noted that the veteran was afforded an RO hearing in 
September 2000 as to one or more of the issues on appeal, at 
which time he testified that such hearing satisfied in full 
all of his prior requests for hearings.  In a VA Form 9, 
Appeal to the Board of Veterans' Appeals, received by the RO 
in April 2001, the veteran set forth a request for a Board 
hearing, sitting at the RO, and such request was modified in 
September 2001 correspondence, such that a video conference 
hearing before the Board was sought in lieu of an in-person 
hearing before the Board at the RO.  That correspondence is 
annotated, apparently by RO personnel in November 2001, to 
the effect that the veteran had been placed on the video 
conference hearing list.  The record as developed 
subsequently does not reflect any withdrawal of the veteran's 
request for a video conference hearing, yet no such 
proceeding is shown to have been afforded him.  As such, 
further action is required in order to afford the veteran his 
requested hearing.  



Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should arrange for the veteran to 
be afforded a video conference hearing 
before the Board in connection with his 
request therefor.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




